August         25,      1975



Mr.     E.        Richard           Friedman,                 0.     D.               Opinion       No.     H-       674
Chairman            of the          Board
Texas        Optometry                Board                                           Re:          Whether            the Optometry
P.     0.    Box      24280                                                                        Board        is    required           to
Dallas,           Texas        75237                                                               dedicate           ten dollars             of
                                                                                                   each        renewal         fee   to the
                                                                                                   University              of Houston
Dear        Mr.     Friedman:                                                                      Development                 Fund.


       You        have    requested                   our    opinion         concerning            the following              question.


              Does        Section              2.15     of the         Texas       Optometry          Act
              require              that    $10.00            of each        renewal         fee    collected
              by the          Board            be dedicated                to the     University          of
              Houston              Development                     Fund     to be utilized           solely
              for     scholarships                    and improvements                      in the physical
              facilities,             including              library,            of the School         of
              Optometry?


In our understanding,                            your        question            arises     from     the failure              of   the
Legislature              to        include            this    dedication            of funds       in the       1975       Appropriations
Act.


       Article        4552-2.15(c),                     V. T. C.S.,               provides:


                      The          funds        realized            from         annual     renewal         fees
              shall       be distributed                     as follows:             $10 of each          renewal
              fee     collected                by the board                shall     be dedicated           to the
              University                  of Houston                Development             Fund.         The        license
              money           placed            in     the development                    fund pursuant              hereto
              shall       be utilized                 solely         for    scholarships            and improve-
              ments           in    the physical                   facilities,       including       library,           of
              the School                  of    Optometry.




                                                                      p.    2939
Mr.     E.     Richard            Friedman,             0. D.,         page         2       (H-674)




                     The         remainder            of the fees             attributable              to annual
              renewal            fees     and all       other        fees        payable         under      this
              Act      shall       be placed           in the       state          treasury         to the credit
              of a special              fund to        be known             as      the ‘Optometry                   Fund,      ’
              and the comptroller                       shall       upon         requisition            of the board
              from         time        to time        draw        warrants           upon       the     state        trea-
              surer        for     the amounts               specified             in such        requisition;
              provided,            however,             the fees           from         this     optometry
              fund      shall       be expended               as     specified            by itemized             appro-
              priation           in the       General         Appropriations                     bill    and shall
              be used            by the       Texas      Optometry                  Board,         and under            its
              direction            in carrying           out its           statutory            duties.


       The     first       portion           of the    statute         clearly           requires         the dedication                 of $10
of each        renewal            fee    to the University                    of Houston              Development               Fund.          In
Attorney         General            Opinion           M-958          (1971) this           office       stated        that     the use        of
funds       contemplated                by article           4552-2.15(c)                 was     for     a public           purpose          and
that    the provision                  was    therefore            constitutional.                  However,                 that opinion
did not involve                  the procedure               by which            the allocation             of funds            is made.


       We     believe            the allocation           of funds            is    valid       without         an appropriation.
While        article        8,     section       6,    of the         Texas          Constitution               requires            moneys         in
the Treasury                to be spent           only       pursuant              to an appropriation,                       in our      opinion
this    requirement                is not relevant                 to the dedication                    and allocation                of funds
to the University                  of Houston            Development                     Fund     for     the    statute            clearly
indicates           that    the dedication               occurs          before           the money             is     deposited          in the
Optometry              Board’s          account         in the State               Treasury.              Friedman              Y.     American
Surety        Co.      of New           York,     151 S. W. Zd 570                      (Tex.    Sup.      1941).            Attorney         General
Opinions         M-1041             (1972),      M.-970            (19’71).        This        opinion     is    not in conflict               with
Attorney         General            Opinion           M-787         (19’71) as the question                      in that        opinion
concerned            only        the    second         portion        of article            4552-2.15(c).




                                                             p.     2940
Mr.   E.   Richard    Friedman,          0. D..    page     3        (H-674)




                                     SUMMARY


                Pursuant    to article      4552-2.       15(c),      $10     of each
           renewal   fee   is   to be placed       in the University             of
           Houston   Development          Fund.


                                                       Very        truly    yours,




                                                                    cIrz%
                                                       Attorney            General    of Texas


APPROVED:




DAVID      M.   KENDALL.         First     Assistant




C.  R OBERT   HEATH,             Chairman
Opinion  Committee




                                                  p.   2941